On Petition for Rehearing
PER CURIAM.
On petition for rehearing appellants’ appellate counsel, who incidentally were not their trial counsel, insist that we overlooked the proposition that the errors asserted on appeal were so fundamental that they justified consideration even though the questions involved were not presented to the trial judge.
We did not overlook this point. This is a civil case in which the trial judge had jurisdiction of the parties and the subject matter. He had the power to act in the premises.
In order to justify consideration by this court on appeal, appellants who were plaintiffs below should have first raised the questions in the trial court. Mariani v. Schle-man, Fla. 1957, 94 So.2d 829.
The petition for rehearing is denied.
TERRELL, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.